

117 HR 5081 IH: Bayard Rustin Stamp Act
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5081IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Ms. Norton (for herself, Mr. Jones, and Mr. Torres of New York) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Postmaster General to issue a forever stamp depicting Bayard Rustin, and for other purposes.1.Short titleThis Act may be cited as the Bayard Rustin Stamp Act.2.FindingsCongress finds the following:(1)Bayard Rustin was born on March 17, 1912, and was raised by his grandparents in West Chester, Pennsylvania. From a young age, Rustin learned to prioritize the values of nonviolence and peacekeeping from his grandparents’ Quaker faith, and would continue to build these values in his life as a civil rights movement leader.(2)Rustin attended City College of New York, where he joined a progressive club that aimed to remedy racial issues during turbulent times. His time with the club was short lived, but it inspired him to join the Fellowship of Reconciliation, an organization that became a champion for labor rights, equality, and world peace.(3)His time with the Fellowship of Reconciliation prompted Rustin to become a leader in the 1947 Journey to Reconciliation, an event where White and Black people across the South rode buses together to challenge segregation laws, a precursor to the Freedom Rides.(4)Rustin was an advisor in Martin Luther King, Jr.’s inner circle as he advocated pacifism and nonviolence for achieving equal treatment for African Americans.(5)Rustin used his brilliant strategic handling of the use of aggressive, peaceful action in the civil rights movement and throughout his life as an activist.(6)His most important role was as the chief organizer of the 1963 March on Washington, DC, the largest demonstration ever organized at the time, in which a quarter of a million people turned out to demand civil rights for African Americans.(7)In the years after the civil rights movement, Rustin used his background as a gay man to inspire others to advocate for and to achieve LGBT rights.(8)Rustin remained a strategist and public speaker for workers’ rights movements, including co-founding the A. Philip Randolph Institute for Black trade union members.(9)Rustin committed to promoting social good and advocating for the disenfranchised until his death in 1987.3.Bayard Rustin stamp(a)In generalIn order to honor the life and work of Bayard Rustin, a leader in the civil rights movement, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose that depicts Bayard Rustin.(b)Definition of definitive stampFor the purposes of this Act, the term forever stamp means a definitive stamp that—(1)meets the postage required for first-class mail up to one ounce in weight; and(2)retains full validity for that purpose even if the rate of that postage is later increased.(c)Effective dateThe stamp described in subsection (a) shall be issued as soon as practicable after the date of the enactment of this Act.